         Case 1:20-cv-06240-MKV Document 18 Filed 11/13/20 Page 1 of 1


                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
                                                                DOC #:
 JANE DOE, proceeding under a pseudonym,                        DATE FILED: 11/13/2020

                                Plaintiff,
                                                               20-cv-6240 (MKV)
                    -against-
                                                                    ORDER
 HARVEY WEINSTEIN,

                                Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       In an Opinion and Order dated September 3, 2020, the Court denied Plaintiff’s motion to

proceed under a pseudonym [ECF #12]. However, to date, Plaintiff has not filed the complaint

in her own name. Accordingly, IT IS HEREBY ORDERED that Plaintiff shall file the complaint

in her own name by November 16, 2020. IT IS FURTHER ORDERED that Defendant shall

respond to the complaint by November 30, 2020. The parties are on notice that failure to comply

with court orders may result in sanctions, including monetary sanctions, preclusion of claims and

defense, and dismissal.

SO ORDERED.
                                                    _________________________________
Date: November 13, 2020                             MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
